Exhibit 10.4

 

EXECUTION VERSION

 

 

September 9, 2014

 

 

WAYNE FUNDING LLC,

as Pledgor

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent on behalf of the Secured Parties

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Securities Intermediary

 

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

INTERPRETATION

 

1

 

 

 

 

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

 

1

 

 

 

 

ARTICLE III

THE SECURED ACCOUNTS

 

2

 

 

 

 

ARTICLE IV

THE SECURITIES INTERMEDIARY

 

4

 

 

 

 

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

 

7

 

 

 

 

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

 

8

 

 

 

 

ARTICLE VII

ADVERSE CLAIMS

 

9

 

 

 

 

ARTICLE VIII

TRANSFER

 

9

 

 

 

 

ARTICLE IX

TERMINATION

 

10

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

10

 

 

 

 

ARTICLE XI

NOTICES

 

12

 

 

 

 

ARTICLE XII

GOVERNING LAW AND JURISDICTION

 

12

 

 

 

 

ARTICLE XIII

DEFINITIONS

 

13

 

 

 

 

ARTICLE XIV

LIMITED RECOURSE; NO BANKRUPTCY PETITION

 

14

 

i

--------------------------------------------------------------------------------


 

SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of
September 9, 2014, among WAYNE FUNDING LLC (the “Pledgor”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”) as Collateral Agent on behalf of the
Secured Parties to the Loan Agreement defined below (in such capacity, the
“Secured Party”) and as securities intermediary (in such capacity, the
“Securities Intermediary”).

 

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

INTERPRETATION

 

Section 1.                                          
(a)                                 Definitions.  The terms defined in
Section 13 will have the meanings therein specified for the purpose of this
Agreement.  In addition, all terms used herein which are defined in the Loan and
Security Agreement, dated as of September 9, 2014, among the Pledgor, as
borrower, Wells Fargo Securities, LLC, as administrative agent, each of the
conduit lenders and institutional lenders from time to time party thereto, each
of the lender agents from time to time party thereto and Wells Fargo Bank,
National Association, as the collateral agent, account bank and collateral
custodian (the “Loan Agreement”) or in Article 8 or Article 9 of the UCC and
which are not otherwise defined herein are used herein as so defined.

 

(b)                                 Rules of Construction.  Unless the context
otherwise clearly requires:  (i) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined; (ii) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms; (iii) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; (iv) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”; (v) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (vi) any reference herein to any Person
shall be construed to include such Person’s successors and assigns; (vii) the
words “herein,” “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; and (viii) all references herein to Sections and Schedules
shall be construed to refer to Sections of, and Schedules to, this Agreement.

 

ARTICLE II

 

APPOINTMENT OF SECURITIES INTERMEDIARY

 

Section 2.                                           Each of the Pledgor and the
Secured Party hereby appoints the Securities Intermediary as securities
intermediary hereunder.  The Securities Intermediary hereby

 

--------------------------------------------------------------------------------


 

accepts such appointment.  The Securities Intermediary shall be the agent of the
Pledgor and Secured Party for the purposes of this Agreement.

 

ARTICLE III

 

THE SECURED ACCOUNTS

 

Section 3.                                          
(a)                                 Establishment of Secured Accounts.  The
Securities Intermediary acknowledges and agrees that, at the direction and on
behalf of the Secured Party, it has established and is maintaining on its books
and records, in the name of the Pledgor, the following securities accounts:
(i) the account designated as the “Collection Account” with account number
48542600 and all sub-accounts thereof (collectively, with any replacements or
substitutions of such account or such sub-accounts, the “Collection Account”),
(ii) the account designated as the “Interest Collection Account” with account
number 48542601 and all sub-accounts thereof (collectively, with any
replacements or substitutions of such account or such sub-accounts, the
“Interest Collection Account”), (iii) the account designated as the “Principal
Collection Account” with account number 48542602 and all sub-accounts thereof
(collectively, with any replacements or substitutions of such account or such
sub-accounts, the “Principal Collection Account”) and (iv) the account
designated as the “Unfunded Exposure Account” with account number 48542603 and
all sub-accounts thereof (collectively, with any replacements or substitutions
of such account or such sub-accounts, the “Unfunded Exposure Account” and,
collectively with the Collection Account, the Interest Collection Account and
the Principal Collection Account, the “Secured Accounts”).

 

(b)                                 Status of Secured Accounts; Treatment of
Property as Financial Assets; Relationship of Parties.  The Securities
Intermediary hereby agrees with the Pledgor and Secured Party that:  (i) each
Secured Account is a “securities account” (within the meaning of
Section 8-501(a) of the UCC) in respect of which the Securities Intermediary is
a “securities intermediary” (within the meaning of Section 8-102(a)(14) of the
UCC); (ii) each item of property (whether cash, a security, an instrument or any
other property) credited to any Secured Account shall be treated as a “financial
asset” (within the meaning of Section 8-102(a)(9) of the UCC); and (iii) each
Secured Account and any rights or proceeds derived therefrom are subject to a
security interest in favor of the Secured Party arising under the Loan
Agreement.  The Pledgor and Secured Party hereby direct the Securities
Intermediary, subject to the terms of this Agreement, to identify the Secured
Party on its books and records as the “entitlement holder” (as defined in
Section 8-102(a)(7) of the UCC) with respect to each Secured Account and the
property held therein and the Securities Intermediary agrees to do the same.

 

(c)                                  The Securities Intermediary will, by
book-entry notation, promptly credit to the applicable Secured Account all
property to be credited thereto pursuant to the Loan Agreement.

 

(d)                                 Form of Securities, Instruments, etc.  All
securities and other financial assets credited to any Secured Account that are
in registered form or that are payable to or to the order of shall be
(i) registered in the name of, or payable to or to the order of, the Securities
Intermediary, (ii) indorsed to or to the order of the Securities Intermediary or
in blank or (iii) credited to another securities account maintained in the name
of the Securities Intermediary;

 

2

--------------------------------------------------------------------------------


 

and in no case will any financial asset credited to any Secured Account be
registered in the name of, or payable to or to the order of, the Pledgor or any
other person or indorsed to or to the order of the Pledgor or any other person,
except to the extent the foregoing have been specially indorsed to or to the
order of the Securities Intermediary or in blank.

 

(e)                                  Securities Intermediary’s Jurisdiction. 
The Securities Intermediary agrees that, for the purposes of the UCC, its
“securities intermediary’s jurisdiction” (within the meaning of
Section 8-110(e) of the UCC) shall be the State of New York.

 

(f)                                   Conflicts with other Agreements.  The
Securities Intermediary agrees that, if there is any conflict between this
Agreement (or any portion thereof) and any other agreement (whether now existing
or hereafter entered into) relating to any Secured Account, the provisions of
this Agreement shall prevail.

 

(g)                                  No Other Agreements.  The Securities
Intermediary hereby confirms and agrees that:

 

(i)                                     other than the Loan Agreement, there are
no other agreements entered into between the Securities Intermediary and the
Pledgor with respect to any Secured Account or any financial asset or security
entitlement credited thereto;

 

(ii)                                  other than the Loan Agreement, it has not
entered into, and until the termination of this Agreement will not enter into,
any other agreement with any other Person (including the Pledgor) relating to
any Secured Account and/or any financial asset or security entitlement thereto
(A) pursuant to which it has agreed or will agree to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the UCC) of such other Person or
(B) with respect to the creation or perfection of any other security interest in
any Secured Account or any financial asset or security entitlement credited
thereto; and

 

(iii)                               it has not entered into, and until the
termination of this Agreement will not enter into, any agreement with the
Pledgor or the Secured Party purporting to limit or condition the obligation of
the Securities Intermediary to comply with entitlement orders as set forth in
Section 3(h).

 

(h)                                 Transfer Orders, Standing Instructions.

 

(i)                                     The Pledgor, the Secured Party and the
Securities Intermediary each agree that if at any time a Responsible Officer of
the Securities Intermediary shall receive an “entitlement order” (within the
meaning of Section 8-102(a)(8) of the New York UCC) or any other order
originated by the Secured Party and relating to any Secured Account or any
financial assets or security entitlements credited thereto (collectively, a
“Transfer Order”), the Securities Intermediary shall comply with such Transfer
Order without further consent by the Pledgor or any other Person.

 

(ii)                                  At any time prior to the delivery to the
Securities Intermediary of a Notice of Exclusive Control, the Securities
Intermediary shall comply with each Transfer Order it receives from the Pledgor
or the Collateral Manager on its behalf without the further consent of the
Secured Party or any other Person; provided that the Borrower shall not

 

3

--------------------------------------------------------------------------------


 

(and shall not permit the Collateral Manager to) give any Transfer Order which
is contradictory to the terms of this Agreement or the Loan Agreement.

 

(iii)                               Upon receipt by the Securities Intermediary
of a Notice of Exclusive Control, and until such Notice of Exclusive Control is
withdrawn or rescinded by the Secured Party in writing, the Securities
Intermediary shall not comply with any Transfer Order it receives from the
Pledgor and shall act solely upon Transfer Orders received from the Secured
Party.

 

(iv)                              The Secured Party hereby agrees with the
Pledgor that it shall not deliver a Notice of Exclusive Control except after the
occurrence and during the continuation of an Event of Default.

 

ARTICLE IV

 

THE SECURITIES INTERMEDIARY

 

Section 4.                                          
(a)                                 Performance of Duties.  The Securities
Intermediary may execute any of the powers hereunder or perform any of its
duties hereunder directly or by or through agents, attorneys or employees.  The
Securities Intermediary shall be entitled to consult with counsel with a
national reputation in the applicable matter selected with due care and to act
in reliance upon the written opinion of such counsel concerning matters
pertaining to its duties hereunder, and shall not be liable for any action taken
or omitted to be taken by it in good faith in reliance upon and in accordance
with the written opinion of such counsel.  Except as expressly provided herein,
the Securities Intermediary shall not be under any obligation to exercise any of
the rights or powers vested in it by this Agreement at the request or direction
of the Secured Party.

 

(b)                                 No Change to Secured Accounts.  Without the
prior written consent of the Pledgor and the Secured Party, the Securities
Intermediary will not change the account number or designation of any Secured
Account.

 

(c)                                  Certain Information.  The Securities
Intermediary shall promptly notify the Pledgor and the Secured Party if a
Responsible Officer of the Securities Intermediary with direct responsibility
for administration of this Agreement receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim against any
portion or all of the financial assets credited to any Secured Account.  The
Securities Intermediary will send copies of all statements, confirmations and
other correspondence relating to each Secured Account (and/or any financial
assets credited thereto) simultaneously to the Pledgor and the Secured Party. 
The Securities Intermediary will furnish to the Secured Party and the Pledgor,
upon request, an account statement with respect to each Secured Account.

 

(d)                                 Subordination.  Except as otherwise
expressly provided for in this Agreement, the Securities Intermediary hereby
waives any and all statutory, regulatory, contractual or other rights now or
hereafter existing in favor of the Securities Intermediary over or with respect
to any Secured Account, all financial assets credited thereto and all security
entitlements to such financial assets (including (i) any and all contractual
rights of set-off, lien or

 

4

--------------------------------------------------------------------------------


 

compensation, (ii) any and all statutory or regulatory rights of pledge, lien,
set-off or compensation, (iii) any and all statutory, regulatory, contractual or
other rights to put on hold, block transfers from or fail to honor instructions
of the Pledgor (including, without limitation, Transfer Orders) with respect to
any Secured Account or (iv) any and all statutory or other rights to prohibit or
otherwise limit the pledge, assignment, collateral assignment or granting of any
type of security interest in any Secured Account), except the Securities
Intermediary may set off the face amount of any checks that have been credited
to any Secured Account but are subsequently returned unpaid because of
uncollected or insufficient funds.

 

(e)                                  Limitation on Liability.  The Securities
Intermediary shall not have any duties or obligations except those expressly set
forth herein and shall satisfy those duties expressly set forth herein so long
as it acts without gross negligence, willful misconduct or bad faith.  Without
limiting the generality of the foregoing, the Securities Intermediary shall not
be subject to any fiduciary duty or any implied duties, and the Securities
Intermediary shall not have any duty to take any discretionary action or
exercise any discretionary powers.  None of the Securities Intermediary, any
Affiliate of the Securities Intermediary, or any officer, agent, stockholder,
partner, member, director or employee of the Securities Intermediary or any
Affiliate of the Securities Intermediary shall have any liability, whether
direct or indirect and whether in contract, tort or otherwise (i) for any action
taken or omitted to be taken by any of them hereunder or in connection with this
Agreement unless such act or omission constituted gross negligence, willful
misconduct or bad faith or (ii) for any action taken or omitted to be taken by
the Securities Intermediary in accordance with the terms of this Agreement at
the express direction of the Secured Party.  In addition, the Securities
Intermediary shall have no liability for making any investment or reinvestment
of any cash balance in any Secured Account pursuant to the terms of this
Agreement.  The liabilities of the Securities Intermediary shall be limited to
those expressly set forth in this Agreement.  With the exception of this
Agreement (and relevant terms used herein and expressly defined in the Loan
Agreement), the Securities Intermediary is not responsible for or chargeable
with knowledge of any terms or conditions contained in any agreement referred to
herein, including, but not limited to, the Loan Agreement.  In no event shall
the Securities Intermediary have any responsibility to ascertain, inquire or
monitor whether (a) any order or instruction (including, but not limited to, any
Transfer Order issued by the Pledgor and any Transfer Order issued by the
Secured Party) complies with the terms of the Loan Agreement or (b) an Event of
Default has occurred.

 

(f)                                   Reliance.  The Securities Intermediary
shall be entitled to conclusively rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing including, but not limited to, an
electronic mail communication delivered to the Securities Intermediary under or
in connection with this Agreement and in good faith believed by it to be genuine
and to have been signed or sent by the proper Person.  The Securities
Intermediary may consult with legal counsel, independent accountants and other
experts with a national reputation in the applicable matter selected by it with
due care, and shall not be liable for any action taken or not taken by the
Securities Intermediary in good faith and in accordance with the advice of any
such counsel, accountants or experts.

 

(g)                                  Court Orders, etc.  If at any time the
Securities Intermediary is served with any judicial or administrative order,
judgment, decree, writ or other form of judicial or

 

5

--------------------------------------------------------------------------------


 

administrative process which in any way affects any Secured Account (including,
but not limited to, orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of any Secured Account or any
financial asset in any Secured Account), the Securities Intermediary is
authorized to take such action as legal counsel of its own choosing with a
national reputation in the applicable matter advises appropriate to comply
therewith; and if the Securities Intermediary complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Securities Intermediary will not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

 

(h)                                 Successor Securities Intermediary.

 

(i)                                     Merger.  Any Person into whom the
Securities Intermediary may be converted or merged, or with whom it may be
consolidated, or to whom it may sell or transfer its trust or other business and
assets as a whole or substantially as a whole, or any Person resulting from any
such conversion, sale, merger, consolidation or transfer to which the Securities
Intermediary is a party, shall (provided it is otherwise qualified to serve as
the Securities Intermediary hereunder) be and become a successor Securities
Intermediary hereunder and be vested with all of the powers, immunities,
privileges and other matters as was its predecessor without the execution or
filing of any instrument or any further act, deed or conveyance on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.

 

(ii)                                  Resignation.  The Securities Intermediary
and any successor thereto may at any time resign by giving ninety (90) days’
written notice by registered, certified or express mail to the Secured Party and
the Pledgor; provided that such resignation shall take effect only upon the
effective date of the appointment of a successor Securities Intermediary
acceptable to the Secured Party and the Pledgor, as evidenced by their written
consent and the acceptance in writing by such successor Securities Intermediary
of such appointment and of its obligation to perform its duties hereunder in
accordance with the provisions hereof.  Subject to the preceding sentence, if on
the 90th day after written notice of resignation is delivered by a resigning
party as described above no successor party or temporary successor Securities
Intermediary has been appointed in accordance herewith, the resigning party may
petition a court of competent jurisdiction in New York City for the appointment
of a successor.

 

(i)                                     Securities Intermediary and its
Affiliates.  Wells Fargo Bank, National Association and any of its Affiliates
providing services in connection with the transactions contemplated in the
Transaction Documents shall have only the duties and responsibilities expressly
provided in its various capacities and shall not, by virtue of it or any
Affiliate acting in any other capacity be deemed to have duties or
responsibilities other than as expressly provided with respect to each such
capacity.  Wells Fargo Bank, National Association (or its Affiliates), in its
various capacities in connection with the transactions contemplated in the
Transaction Documents, including as Securities Intermediary, may enter into
business transactions, including the acquisition of investment securities as
contemplated by the Transaction Documents, from

 

6

--------------------------------------------------------------------------------


 

which it and/or such Affiliates may derive revenues and profits in addition to
the fees stated in the various Transaction Documents, without any duty to
account therefor.

 

(j)                                    Facsimile and Electronic Transmissions. 
The Securities Intermediary agrees to accept and act upon instructions or
directions pursuant to this Agreement sent by unsecured e-mail, facsimile
transmission or other similar unsecured electronic methods, provided that any
person providing such instructions or directions shall provide to the Securities
Intermediary an incumbency certificate listing such designated persons, which
such incumbency certificate shall be amended and replaced whenever a person is
to be added or deleted from the listing.  If the Pledgor elects to give the
Securities Intermediary e-mail or facsimile instructions (or instructions by a
similar electronic method), the Securities Intermediary’s understanding of such
instructions shall be deemed controlling.  The Securities Intermediary shall not
be liable for any losses, costs or expenses arising directly or indirectly from
the Securities Intermediary’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction.  The Pledgor agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Securities Intermediary, including without limitation the risk
of the Securities Intermediary acting on unauthorized instructions, and the risk
of interception and misuse by third parties.

 

ARTICLE V

 

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

 

Section 5.                                          
(a)                                 Indemnity.  (i)  Subject to
Section 5(a)(ii), the Pledgor hereby indemnifies and holds harmless the
Securities Intermediary, its Affiliates and their respective officers,
directors, employees, representatives and agents (collectively referred to for
the purposes of this Section 5(a) only as the Securities Intermediary), against
any loss, claim, damage, expense or liability (including the costs and expenses
of defending against any claim of liability), or any action in respect thereof,
in each case to the extent actually awarded or actually incurred by the
Securities Intermediary, to which the Securities Intermediary may become
subject, whether commenced or threatened, insofar as such loss, claim, damage,
expense, liability or action arises out of or is based upon the execution,
delivery or performance of this Agreement, but excluding any such loss, claim,
damage, expense, liability or action arising out of the bad faith, gross
negligence or willful misconduct of the Securities Intermediary, and shall
reimburse the Securities Intermediary promptly upon demand for any reasonable
and documented out-of-pocket legal or other expenses reasonably incurred by the
Securities Intermediary in connection with investigating or preparing to defend
or defending against or appearing as a third party witness in connection with
any such loss, claim, damage, expense, liability or action as such expenses are
incurred.  No provision of this Agreement shall require the Securities
Intermediary to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.  The obligations of the Pledgor
under this clause (a) are referred to as the “Securities Intermediary
Indemnity”.  The provisions of this section will survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  The obligation of the Pledgor to pay any
amounts in respect of the Securities Intermediary Indemnity shall be subject to
the priority of payments set forth in the Loan Agreement and shall survive the
termination of this Agreement and the resignation or removal of the Securities
Intermediary.

 

(b)                                 Expenses and Fees.  The Pledgor shall be
responsible for, and hereby agrees to pay, all reasonable and documented
out-of-pocket costs and expenses incurred by the Securities Intermediary in
connection with the establishment and maintenance of each Secured Account,
including the Securities Intermediary’s customary fees and expenses, any
reasonable and documented out-of-pocket costs or expenses incurred by the
Securities Intermediary as a result of conflicting claims or notices involving
the parties hereto, including the reasonable fees and expenses of its external
legal counsel, and all other reasonable costs and expenses incurred in
connection with the execution, administration or enforcement of this Agreement
including reasonable fees and costs of its external legal counsel, whether or
not such enforcement includes the filing of a lawsuit, in each case except any
expenses as may be attributable to gross negligence, bad faith or willful
misconduct on the part of the Securities Intermediary.

 

(c)                                  No Consequential Damages.  Notwithstanding
anything in this Agreement to the contrary, in no event shall the Securities
Intermediary be liable for special, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Securities Intermediary has been advised of the likelihood of such loss
or damage and regardless of the form of action.

 

ARTICLE VI

 

REPRESENTATIONS AND AGREEMENTS

 

Section 6.                                           The Securities Intermediary
represents to and agrees with the Pledgor and the Secured Party that:

 

(a)                                 Status.  It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, in good standing.

 

(b)                                 Powers.  It has the power to execute this
Agreement and any other documentation relating to this Agreement to which it is
a party, to deliver this Agreement and any other documentation relating to this
Agreement that it is required by this Agreement to deliver and to perform its
obligations under this Agreement and has taken all necessary action to authorize
such execution, delivery and performance; and this Agreement has been, and each
other such document will be, duly executed and delivered by it.

 

(c)                                  Obligations Binding.  Its obligations under
this Agreement constitute its legal, valid and binding obligations, enforceable
in accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).

 

8

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Setoffs.  The Securities
Intermediary hereby expressly waives any and all rights of setoff that such
party may otherwise at any time have under Applicable Law with respect to any
Secured Account.

 

(e)                                  Ordinary Course.  The Securities
Intermediary, in the ordinary course of its business, maintains securities
accounts for others and is acting in such capacity in respect of any Secured
Account.

 

(f)                                   Comply with Duties.  The Securities
Intermediary will comply at all times with the duties of a “securities
intermediary” under Article 8 of the UCC.

 

(g)                                  Participant of the Federal Reserve Bank of
New York.  The Securities Intermediary is a member of the Federal Reserve
System.

 

(h)                                 Consents.  All governmental and other
consents that are required to have been obtained by the Secured Party with
respect to the execution, delivery and performance by the Secured Party of this
Agreement have been obtained and are in full force and effect and all conditions
of any such consents have been complied with.

 

ARTICLE VII

 

ADVERSE CLAIMS

 

Section 7.                                           Except for the claims and
interest set forth in this Agreement, no Responsible Officer of the Securities
Intermediary knows of any claim to, or interest in, any Secured Account or in
any “financial asset” (as defined in Section 8-102(a) of the UCC) credited
thereto.  If any Person (as notified in writing to a Responsible Officer of the
Securities Intermediary) asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any Secured Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Pledgor thereof
(and the Pledgor shall promptly notify the Secured Party thereof).

 

ARTICLE VIII

 

TRANSFER

 

Section 8.                                           Neither this Agreement nor
any interest or obligation in or under this Agreement may be transferred
(whether by way of security or otherwise) by any party without the prior written
consent of each other party.  Any purported transfer that is not in compliance
with this Section 8 will be void.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IX

 

TERMINATION

 

Section 9.                                           The rights and powers
granted herein to the Secured Party have been granted in order to perfect its
security interest in each Secured Account and the financial assets contained
therein, are powers coupled with an interest and will be affected neither by the
bankruptcy of the Pledgor nor by the lapse of time.  The obligations of the
Securities Intermediary hereunder shall continue in effect until the earlier of
(a) that date upon which the security interest of the Secured Party in each
Secured Account has been terminated and (b) that date on which the Secured Party
releases or terminates its security interest in each Secured Account.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.                                   
(a)                                 Entire Agreement.  This Agreement and the
Loan Agreement constitute the entire agreement and understanding of the parties
with respect to its subject matter and supersedes all oral communication and
prior writings with respect thereto.

 

(b)                                 Amendments.  No amendment, modification or
waiver in respect of this Agreement will be effective unless in writing
(including a writing evidenced by a facsimile or e-mail transmission), executed
by each of the parties hereto.

 

(c)                                  Survival.  All representations and
warranties of the Securities Intermediary made in this Agreement or in any
certificate or other document delivered pursuant to or in connection with this
Agreement shall survive the execution and delivery of this Agreement or such
certificate or other document (as the case may be) or any deemed repetition of
any such representation or warranty.  In addition, the rights of the Securities
Intermediary under Sections 4 and 5, and the obligations of the Pledgor under
Section 5, shall survive the termination of this Agreement.

 

(d)                                 Benefit of Agreement.  Subject to Section 8,
this Agreement shall be binding upon and inure to the benefit of the Pledgor,
the Secured Party and the Securities Intermediary and their respective
successors and permitted assigns.

 

(e)                                  Counterparts.  This Agreement (and each
amendment, modification and waiver in respect of it) may be executed and
delivered in counterparts (including by facsimile or e-mail transmission), each
of which will be deemed an original.

 

(f)                                   No Waiver of Rights.  A failure or delay
in exercising any right, power or privilege in respect of this Agreement will
not be presumed to operate as a waiver, and a single or partial exercise of any
right, power or privilege will not be presumed to preclude any subsequent or
further exercise, of that right, power or privilege or the exercise of any other
right, power or privilege.

 

10

--------------------------------------------------------------------------------


 

(g)                                  Headings.  The headings used in this
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Agreement.

 

(h)                                 Severability.  If any provision of this
Agreement, or the application thereof to any party or any circumstance, is held
to be unenforceable, invalid or illegal (in whole or in part) for any reason (in
any jurisdiction), the remaining terms of this Agreement, modified by the
deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms of this Agreement so
long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the deletion of such portion of this Agreement will not substantially impair
the respective expectations of the parties or the practical realization of the
benefits that would otherwise be conferred upon the parties.

 

(i)                                     No Agency.  Notwithstanding anything
that may be construed to the contrary, it is understood and agreed that the
Securities Intermediary is not, nor shall it be considered to be, an agent, of
the Secured Party.  In addition, the Securities Intermediary shall not act or
represent itself, directly or by implication, as an agent of the Secured Party
or in any manner assume or create any obligation whatsoever on behalf of, or in
the name of, the Secured Party.

 

(j)                                    Taxes.  For all U.S. federal tax
reporting purposes, all income earned on the funds invested in and allocable to
the Accounts is legally owned by the Pledgor (and beneficially owned by such
Pledgor or the owners of such entity as documented in the IRS forms and other
documentation described below).   Such Pledgor is required to provide to Wells
Fargo, in its capacity as Securities Intermediary (i) an IRS Form W-9 or
appropriate IRS Form W-8 no later than the date hereof, and (ii) any additional
IRS forms (or updated versions of any previously submitted IRS forms) or other
documentation at such time or times required by applicable law or upon the
reasonable request of the Securities Intermediary as may be necessary (i) to
reduce or eliminate the imposition of U.S. withholding taxes and (ii) to permit
the Securities Intermediary to fulfill its tax reporting obligations under
applicable law with respect to the Accounts or any amounts paid to Company.  The
Pledgor is further required to report to the Securities Intermediary comparable
information upon any change in the legal or beneficial ownership of the income
allocable to the Accounts.  Wells Fargo, both in its individual capacity and in
its capacity as Securities Intermediary, shall have no liability to Pledgor or
any other person in connection with any tax withholding amounts paid, or
retained for payment, to a governmental authority from the Accounts arising from
Company’s failure to timely provide an accurate, correct and complete IRS
Form W-9, an appropriate IRS Form W-8 or such other documentation contemplated
under this paragraph.  For the avoidance of doubt, no funds shall be invested
with respect to such Accounts absent the Securities Intermediary having first
received (i) instructions with respect to the investment of such funds, and
(ii) the forms and other documentation required by this paragraph.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XI

 

NOTICES

 

Section 11.                                   
(a)                                 Effectiveness.  Any notice or other
communication in respect of this Agreement may be given in any manner set forth
in Section 12.02 of the Loan Agreement.

 

(b)                                 Change of Addresses.  Any party hereto may
by written notice to each other party hereto, change the address or facsimile
number at which notices or other communications are to be given to it hereunder.

 

ARTICLE XII

 

GOVERNING LAW AND JURISDICTION

 

Section 12.                                   
(a)                                 Governing Law.  This Agreement, each Secured
Account and any matter arising among the parties under or in connection with
this Agreement or any Secured Account, will be governed by and construed in
accordance with the laws of the State of New York.

 

(b)                                 Jurisdiction.  With respect to any suit,
action or proceedings relating to this Agreement or any matter among the parties
arising under or in connection with this Agreement (“Proceedings”), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City; and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party.  Nothing in this
Agreement precludes either party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

(c)                                  Service of Process.  The parties
irrevocably consent to service of process given in the manner provided for
notices in Section 11.  Nothing in this Agreement will affect the right of any
party to serve process in any other manner permitted by law.

 

(d)                                 Waiver of Jury Trial Right.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.  Each party hereby (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that any
other party would not, in the event of a Proceeding, seek to enforce the
foregoing waiver and (ii) acknowledges that it has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this paragraph (d).

 

12

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

DEFINITIONS

 

Section 13.                                    As used in this Agreement:

 

“Agreement” has the meaning specified in the Recitals.

 

“Collection Account” has the meaning specified in Section 3(a).

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

“Interest Collection Account” has the meaning specified in Section 3(a).

 

“law” means any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Loan Agreement” has the meaning specified in Section 1(a).

 

“Notice of Exclusive Control” means a notice delivered to the Securities
Intermediary by the Secured Party in accordance with Section 11(a) stating that
the Secured Party is exercising exclusive control over the Secured Accounts.

 

“Person” means any natural person or legal entity, including without limitation
any corporation, partnership, limited liability company, statutory or common law
trust, or governmental entity or unit.

 

“Pledgor” has the meaning specified in the Recitals.

 

“Principal Collection Account” has the meaning specified in Section 3(a).

 

“Proceedings” has the meaning specified in Section 12(b).

 

“Responsible Officer” means any officer within the corporate trust office of the
Securities Intermediary, including any director, vice president, assistant vice
president or associate, having direct responsibility for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject, and in each case, having direct responsibility for the
administration of this transaction.

 

“Secured Accounts” has the meaning specified in Section 3(a).

 

“Secured Party” has the meaning specified in the Recitals.

 

“Securities Intermediary” has the meaning specified in the Recitals.

 

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

 

13

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

ARTICLE XIV

 

LIMITED RECOURSE; NO BANKRUPTCY PETITION

 

Section 14.                                    The obligations of the Pledgor
are solely corporate obligations of the Pledgor and no action shall be taken
against the members or officers of the Pledgor in connection with such
obligations.  The parties hereto agree that they shall not institute against, or
join any other Person in instituting against the Pledgor, any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under U.S. federal or state bankruptcy laws or any similar
laws until at least one year and one day after payment in full of the Advances. 
This Section 14 shall survive the expiration or termination of this Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

 

 

Pledgor:

 

 

 

 

 

WAYNE FUNDING LLC

 

 

 

 

 

By:

/s/ Gerald F. Stachlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title:  Executive Vice President

 

Signature Page to Securities Account Control Agreement

 

--------------------------------------------------------------------------------


 

 

Secured Party:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Manon D. Spinette

 

 

Name: Manon D. Spinette

 

 

Title:   Vice President

 

Signature Page to Securities Account Control Agreement

 

--------------------------------------------------------------------------------


 

 

Securities Intermediary:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Manon D. Spinette

 

 

Name: Manon D. Spinette

 

 

Title:   Vice President

 

Signature Page to Securities Account Control Agreement

 

--------------------------------------------------------------------------------